DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A (Figs. 5A, 5B, 5C, a first exemplary embodiment)
Species B (Figs. 6A, 6B, 6C, a second exemplary embodiment)
Species C (Figs. 7A, 7B, 7C, a third exemplary embodiment)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, at least claims 15-20 and 28 are generic.

Species A, Species B, and Species C lack unity of invention because even though the inventions of these groups require the technical feature of an assembly, comprising: an SOEC/SOFC-type solid oxide stack operating at a high temperature, including a plurality of electrochemical cells each formed by a cathode, an anode and an electrolyte interposed between the cathode and the anode, and a plurality of intermediate interconnectors each arranged between two adjacent electrochemical cells; a clamping system for the SOEC/SOFC-type solid oxide stack, including an upper clamping plate and a lower clamping plate, between which the SOEC/SOFC-type solid oxide stack is sandwiched, each clamping plate including at least two clamping holes, the clamping system further including: at least two clamping rods each for extending through a clamping hole of the upper clamping plate and through a corresponding clamping hole of the lower clamping plate for assembling the upper and lower clamping plates to each other, and clamping means at each clamping hole of the upper and lower clamping plates for cooperating with said at least two clamping rods for assembling the upper and lower clamping plates therebetween; and a high temperature sealed coupling system for coupling said SOEC/SOFC-type solid oxide stack to a heating system for gas feed and outlet, the coupling system being detachable and enabling said SOEC/SOFC-type solid oxide stack to be electrically insulated, wherein the coupling system includes: a collector comprising at least two collecting ducts for gas feed and outlet each provided with a collecting hole positioned facing a corresponding communication hole of at least one of the upper and lower clamping plates, and at least two seals each placed between a collecting hole and a corresponding communication hole, Kaupert et al (US 20100143759 A1) in view of Day et al (US 20120107714 A1).  
Kaupert discloses a system including an assembly, comprising: a fuel cell stack (stack 7 in Fig. 3), including a plurality of electrochemical cells (fuel cell elements 6 in Fig. 3); a clamping system for the fuel cell stack, including an upper clamping plate (end plate 4 in Fig. 3) and a lower clamping plate (end plate 5 in Fig. 3), between which the fuel cell stack is sandwiched, each clamping plate including at least two clamping holes (holes in which prestressing means 8 in Fig. 3 goes through), the clamping system further including: at least two clamping rods (prestressing means 8 in Fig. 3) each for extending through a clamping hole of the upper clamping plate and through a corresponding clamping hole of the lower clamping plate for assembling the upper and lower clamping plates to each other, and clamping means (shown in annotated Kaupert Fig. 3 below) at each clamping hole of the upper and lower clamping plates for cooperating with said at least two clamping rods for assembling the upper and lower clamping plates therebetween (Fig. 3, [0021]-[0023]). 
Kaupert discloses a sealed coupling system for coupling said fuel cell stack to a heating system (burner-heat exchanger module 3 in Fig. 2) for gas feed and outlet, the coupling system being detachable (“The two modules 2, 3 can be connected detachably to one another in this case in the assembled state at the connection plate 20 and at the first end plate” [0027]), wherein the coupling system includes: a collector (connection plate 20 in Fig. 2 and 6) comprising at least two collecting ducts (channels that would be associated with the anode gas outlet opening 22, cathode gas outlet opening 23, anode waste gas inlet opening 24, cathode waste gas inlet opening 25 in Fig. 6 within the burner-heat exchanger module 3) for gas feed and outlet each provided 
Kaupert discloses a heating system (burner-heat exchanger module 3 in Fig. 2) coupled with said SOEC/SOFC-type solid oxide stack of the assembly through the coupling system of the assembly for gas feed and outlet ([0027])

    PNG
    media_image1.png
    621
    686
    media_image1.png
    Greyscale

Annotated Kaupert Fig. 3


Day teaches solid oxide fuel cells (SOFCs) operate at high temperature (typically, 600 to 1000 ̊C) and are much less sensitive to impurities in the hydrocarbon fuels, which minimizes the amount of gas purification steps required ([0004]). Day teaches this greatly increases power generation efficiency and reduces system complexity ([0004]). Day teaches a solid oxide fuel cell typically comprises an oxygen ion conducting ceramic electrolyte membrane that is sandwiched between a fuel electrode (anode) and an air electrode (cathode, [0005]). Day teaches in order to generate useful amounts of electrical power, planar SOFCs are usually configured in a "stack", with multiple planar fuel cells separated by planar electrical interconnect components (also referred to as "interconnects") that conduct electricity between the cells ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Day within the assembly of Kaupert and provided the fuel cell stack to be a SOEC/SOFC-type solid oxide stack operating at a high temperature, wherein each of the plurality of electrochemical cells being formed by a cathode, an anode and an electrolyte interposed between the cathode and the anode and a plurality of intermediate interconnectors each arranged between two adjacent electrochemical cells, as taught by Kaupert, because an SOFC stack is a known type of fuel cell stack, and this modification 
Day further teaches a seal gasket positioned between a bottom surface of a fuel cell and an interconnect plate ([0055]). Day teaches the seal gasket comprises an electrically-insulating sealing material that is both electrically-insulating and capable of sealing against a dense perimeter of a fuel cell and interconnect ([0107]-[0108]). Day teaches suitable electrically-insulating materials include mineral gaskets such as mica ([0109]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted at least two seals made of a metal material of Kaupert with at least two seals made of a mica material, as taught by Day, in order to utilize a material known in the art to provide electrical insulation to a fuel cell stack while being capable of sealing. This would allow the coupling system to enable the fuel cell stack to be electrically insulated.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Substituting the at least two seals made of a metal material of Kaupert with at least two seals made of a mica material, as taught by Day, would have yielded the predictable result of substituting one known sealing material with another known in the art to be suitable for use in fuel cell systems and accordingly would have been obvious to one of ordinary skill.

A telephone call was made to Colin Harris on 08/12/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729